Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Applicants composition is not disclosed by Boragno et al., formerly relied upon even ignoring applicants’ characteristics nor is a composition as claimed suggested by Boragno including applicants combination of characteristics including impact strength.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JCM
6-17-22

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765